Detailed Action

►	The applicant's response (filed 19 JAN 2021) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 1, 3, 5-16, 18-20 and 22-24 is/are pending. Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.


►	The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections under 35 USC §103

1.	Claim(s) 1,3, 6-13,16-20, 23-24 is/are rejected under 35 U.S.C. 103(a) as obvious over Coull et al. [US 2002/0142326 - hereinafter “Coull”] in view of Cote et al. [ US 2011/0250202 -hereinafter “Cote”] for the reason(s) of record.

2.	Claim(s) 22 and 5 is/are rejected under 35 U.S.C. 103(a) as obvious over Coull in view of Cote as applied above against Claim 1 and further in view of Livermore et al. [J. of Antimicrobial Chemotherapy 48 : Auppl.,S1,59-64 (2001) - hereinafter “Livermore”] for the reason(s) of record.

3.	Claim(s) 14 is/are rejected under 35 U.S.C. 103(a) as obvious over Coull in view of Cote as applied above against Claim 1 and further in view of Arthur et al. [US 2005/0112641 -hereinafter “Arthur”] for the reason of record.
4.	Claim(s) 15 is/are rejected under 35 U.S.C. 103(a) as obvious over Coull in view of Cote or Coull in view of Cote and Livermore as applied above against Claim 1 and 22 and further in view of Cogburn [US 2003/0186299 - hereinafter “Cogburn”].


5.	Claim(s) 1,3, 6-13,16,18-20 and 24 is/are rejected under 35 U.S.C. 103(a) as obvious over Oliveira et al. [J. of Clinical Microbiology 40(1) :247 (2002) - hereinafter “Oliveira “] in view of Cote et al. [US 2011/0250202 - hereinafter “Cote”] and Aβmus et al. [Microbial Ecology 33: 32 (1997) - hereinafter “Aβmus”] as previously applied against Claim 1 and further in view of Gullberg et al. [PNAS 101 (22) : 8420 (2004) - hereinafter “Gullberg”] and/or Nolan et al. [US 2010/0151472 -hereinafter “Nolan”] and/or Coull - cited above,  for the reason(s) of record

6.    	Claim(s) 14 is/are rejected under 35 U.S.C. 103(a) as obvious over Oliveira in view of Cote and Aβmus and Gullberg and/or Nolan and/or Coull. as applied above against Claim 1 and further in view of Arthur et al. [US 2005/0112641 - hereinafter “Arthur”] for the reason(s) of record.

7.    	Claim(s) 23 is/are rejected under 35 U.S.C. 103(a) as obvious over Oliveira in view of Cote and Apmus and/or Gullberg and/or Nolan and/or Coull as applied above against Claim 1 and further in view of Lenaerts et al. [Applied and Environmental Microbiology 73(6): 2020 (2007) - hereinafter “Lenaerts”] for the reason(s) of record.

8. 	Claim(s) 15 is/are rejected under 35 U.S.C. 103(a) as obvious over Oliveira in view of Cote, Apmus and/or Gullberg and/or Nolan and/or Coull as applied above against Claim 1 and further in view of Cogburn [US 2003/0186299 - hereinafter “Cogburn”] for reason of record.

Response to Applicant’s Amendment/Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are not deemed to be persuasive.
	The applicant argues against these rejections, attacking the examiner’s rationale for combining the references (i.e. Coull in view of Cote) against Claim 1 The applicant notes that Coull aims at identification and does not provide any indication that specific characteristics of the organism or cell in the sample could or should be determined. It is noted that  the examiner’s rationale for combining the references is that the PHOSITA would have been motivated by a desire to learn as much as possible about any pathogens contained in a biological sample under study in as few assays as possible and as quickly as possible and without the need for culturing. The applicant argues that this rationale is inadequate to sustain the instant rejection because the applicant believes “taking official notice of the alleged fact that the PHOSITA just wants to learn as much as possible about an organism unsupported by documentary evidence is inappropriate in the present context as this assertion is not  “capable of instant and unquestionable demonstration as being well-known.” MPEP 2144.03 citing in In re Ahlert, 424 F.2d 1088, 1091 (CCPA 1970).
In response, the examiner notes that the additional characteristic to be determined is not an insignificant characteristic but rather resistance to an antibacterial drug/antibiotic [emphasis added]. A delayed in the recognition of drug resistance of has been found to increase the overall cost for treating infected patients and for prevention of additional disease in the population. In support of this position consider points 1-3: 

1 See at least Sections 6 and 7 of Rao [Drugs 55(3) : 323-330 (1998) hereinafter “Rao”] and in particular note that one “of the factors which play an important role in the containment of these organism (i.e. Drug-Resistant M. tuberculosis) and the prevention of outbreaks include rapid microbiological diagnosis and determination of resistance”.    

2 See Para 9 in Dailey [US 2003/002716 – hereinafter “Dailey”] wherein these inventors teach :

[0009] Particularly for very ill patients, a nonspecific, delayed or inaccurate diagnosis may result in delayed and/or inappropriate treatment that can lead to further complications or even death.  Inappropriate antibiotic administration, for example, may also result in development of 
antibiotic-resistant strains of bacteria.  Furthermore, a delayed diagnosis has been found to increase the overall cost for treating infected patients. Barenfanger et al. (2000) J. Clin. Microbiol.  38(8):2824-2828. 
 

3See para 473 in Michon et al. [US2006/0218010 – hereinafter “Michon] wherein the inventors teach:

[0473] The direct and indirect costs of infectious diseases are significant. Every hospital-acquired infection adds an average of $2,100 to a hospital bill. Bloodstream infections result in an average of $3,517 in additional hospital charges per infected patient because the patient stay averages an additional 7 days.  A typical case of Lyme disease diagnosed in the early stages incurs about $174 in direct medical treatment costs.  Delayed diagnosis and treatment, however, can result in complications that cost from $2,228 to 6,724 per patient in direct medical costs in the first year alone (Meltzer, et al. 1999).  

	These reference support the examiner’s  rationale for combining  Cote with Coull (i.e.the PHOSITA would have been motivated by a desire to learn as much as possible about any pathogens contained in a biological sample under study in as few assays as possible and as quickly as possible and without the need for culturing.

The applicant also argues that the PHOSITA would not have been motivated to modify the two-tier identification method of Coull because of the chance of cross-reactivity which the applicant asserts is what Coull’s method seeks to avoid.  In response, the examiner notes that all immunoassays and DNA hybridization assays run the risk of cross reactivity/non-specific reactivity. However, through the judicious selection of reagents/probes/reaction conditions, the likelihood of such cross/non-specific reactions can be mitigated. Such trouble shooting/ optimization in the diagnostic arts was routine and well within the knowledge, skills, abilities and common sense of the ordinary artisan at the time of the invention.  Furthermore, methods of producing highly specific antigen binding molecules were known e.g. monoclonal antibodies – see at least para 229 in  Warthoe {US 2006/0024813- hereinafter “Warhoe”] as were method of producing highly specific nucleic acid probes see at least the abstract in Roller et al. 
[Microbiology 140 :2849-2858 (1994) – hereinafter “Roller”].  


Response to Applicant’s Amendment/Arguments

►	The applicant has traversed the rejection which rely upon Oliveira as the primary reference because Oliveira teach using peptide nucleic acid probes (i.e.PNAs) and not nucleic acid probes as required. The examiner readily admits that PNA probe are not nucleic acids despite their name. However, the use of nucleic acid probes was well known (See  Aβmus for example  teach  the use of  labeled nucleic acid probes, see the 1st full para in the section entitled “Oligonucleotide Probes and Antibodies”.  Furthermore  the substitution of nucleic acid probes (e.g. locked nucleic acid probes-LNAs) for PNA probes was known.   LNA are nucleic 

1 Karkare et al. [Appl. Microbiol. Biotechnol. 71 :575-586 (2006) – hereinafter “Karkare”] see the entire document.
2 Braasch et al.[ Chemistry & Biology 8 :1-7 (2001) – hereinafter “Braasch”] see the entire document.
3 Kanashima et al. US 2011/0171639 – hereinafter “Kanashima”] at para 123.
Absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute nucleic acid probes for PNA probes.. Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Conclusion

C1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


C2.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail. If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731.
The Central Fax number for the USPTO is (571) 273-8300. Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov